Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-10, 12-23 are rejected under 35 U.S.C. 103 as being unpatentable over Danielssion (US 20180050782 A1) in view of Murakami (US 20190301360 A1).
Regarding Claim 1, Danielsson discloses a metho (100) of controlling a propulsive power output applied to a propeller shaft (6) of a ship (2) [Element 4.7], the ship (2) comprising a propulsive power source (4) [Element 4.5] and the propeller shaft (6), wherein the propulsive power source (4) comprises an internal combustion engine (14) connected to the propeller shaft (6), wherein the method (100) comprises steps of: - producing (102) a propulsive power by means of the propulsive power source (4), - determining (106) a current value of an operational parameter of the internal combustion engine (14), the operational parameter being a different parameter than the propulsive power[Charge pressure, paragraph 39], - comparing (110) the current value of the operational parameter with a first parameter limit value [paragraph 39, 40], wherein the internal combustion engine (14) comprises at least one cylinder arrangement (22) and a turbocharger (24)[Element 4.6], wherein the cylinder arrangement (22) comprises a combustion chamber (26), a cylinder bore (28), a piston (30) configured to reciprocate in the cylinder bore (28), a gas inlet (32) connected to the combustion chamber (26), and a gas outlet (34) connected to the combustion chamber (26), wherein the gas outlet (34) is connected to a turbine side of the turbocharger (24) and the gas inlet (32) is connected to a compressor side of the turbocharger (24) [Not explicit, but understood to be associated with turbocharger engine], wherein the at least one sensor (18) for sensing at least one operational parameter of the internal combustion engine (14) is configured for sensing a parameter of the turbocharger (24)[paragraph 24 suggests sensor, paragraph 39 suggests measuring], characterised in that the operational parameter is one of: - a correlation between a rotational speed of the turbocharger (24) and a pressure at the outlet at the compressor side of the turbocharger (24)[charge pressure], - an absolute value of a derivative of the rotational speed of the turbocharger (24), - a variation of an amplitude of the rotational speed of the turbocharger (24), - an absolute value of a derivative of the pressure at the outlet at the compressor side of the turbocharger (24), - a variation of an amplitude of the pressure at the outlet at the compressor side of the turbocharger (24), - an energy balance over a turbine (46) of the turbocharger (24), wherein the method (100) comprises steps of: - determining (104) a current value of the propulsive power of the propulsive power source (4),[paragraph 35, 55] wherein, the torque and engine speed are adjusted to correspond to an output set point value, e.g. a desired or target engine power output value (paragraph 23) and that air charge pressure is a result effective variable that correlates with power in an internal combustion engine (paragraph 57).
Danielsson does not explicitly disclose:
 - comparing (108) the current value of the propulsive power with a lower power limit value 
 and wherein if the current value of the propulsive power equals or falls below the lower power limit value, but also if the current value of the operational parameter reaches the first parameter limit value, the method (100) comprises a step of: - increasing (112) a power output of the internal combustion engine (14).
	Murakami discloses a measured result effective variable of an internal combustion engine is a parameter that can be used to set an upper and lower limits around a corresponding target value. [at least paragraph 12, but many places.]  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to use the charge pressure with upper and lower limits for a target engine power such that - comparing (108) the current value of the propulsive power with a lower power limit value and wherein if the current value of the propulsive power equals or falls below the lower power limit value, but also if the current value of the operational parameter reaches the first parameter limit value, the method (100) comprises a step of: - increasing (112) a power output of the internal combustion engine (14).  The motivation to modify Danielsson is to incorporate Danielsson’s teaching of a lower limit of charge pressure corresponding to power (Claim 8) and also establish an upper limit as in Murakami to facilitate controlling according the feedback of the result effective variable recognized by Danielsson.

Regarding Claim 2, Danielson in view of Murakami discloses the method (100) according to claim 1, wherein if the current value of the operational parameter reaches the first parameter limit value, the method (100) comprises a step of: - increasing (114) the lower power limit value.  (The combination suggests increasing the power when the necessary amount of result effect parameter is achieved. )

Regarding Claim 3, Danielson in view of Murakami discloses the method (100) according to claim 2, comprising a step of: - indicating (116) visually and/or audibly engine operation (Murakami, paragraph 99), but does not explicitly disclose - indicating (116) visually and/or audibly an increase of the lower power limit value.  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to display audibly an increase of the lower power limit value.  The motivation to modify to modify Danielson is to provide information on engine operation an operator.

Regarding Claim 4, Danielson in view of Murakami discloses the method (100) according to a3calim 1, comprising an optional step of: - determining (118) a current value of a further operational parameter of the internal combustion engine (14), the further operational parameter being a different parameter than the propulsive power[exh gas temp paragraph 37], wherein the method (100) comprises steps of: - comparing (120) the current value of the propulsive power with an upper power limit value, and - comparing (122) the current value of the operational parameter or the current value of the further operational parameter with a second parameter limit value, wherein if the current value of the propulsive power equals or exceeds the upper power limit value, but also if the current value of the operational parameter or the current value of the further operational parameter reaches the second parameter limit value, the method (100) comprises a step of: - reducing (124) a power output of the internal combustion engine (14). (The method of using upper and lower limits on a parameter is disclosed by the combination proposed in Claim 1.)

Regarding Claim 5, Danielson in view of Murakami discloses the method (100) according to claim 4, wherein if the current value of the operational parameter or the current value of the further operational parameter reaches the second parameter limit value, the method (100) comprises a step of: - reducing (126) the upper power limit value. (Feedback of a result-effective variable is applied similarly to rejection of Claim 2 above.)

Regarding Claim 6, Danielson in view of Murakami discloses the method (100) according to claim 5, comprising a step of: - indicating (128) visually and/or audibly a reduction of the upper power limit value. (Display of a result-effective variable is applied similarly to rejection of Claim 3 above.)


Regarding Claim 9, Danielson in view of Murakami discloses a method (100) according to claim 4, wherein the ship (2) comprises a controllable pitch propeller (8) connected to the propeller shaft (6), and wherein the step of reducing (124) the power output of the internal combustion engine (14) comprises a step of: - reducing (134) a pitch of the controllable pitch propeller (8). (Danielsson paragraph 13)

Regarding Claim 10, Danielson in view of Murakami discloses method (100) according to any one claims 4 , wherein the further operational parameter relates to the turbocharger (24), and/or to the cylinder arrangement (22). (paragraph 37)

Regarding Claim 11, Danielson in view of Murakami discloses a method (100) according to claim 10, wherein the further operational parameter is one of: - a rotational speed of the turbocharger (24), - a temperature at the inlet at the turbine side of the turbocharger (24) (paragraph 37), - a temperature at an outlet at the turbine side of the turbocharger (24), - a pressure at the outlet at the compressor side of the turbocharger (24),

Regarding Claim 13, Danielson in view of Murakami discloses a method (100) according to claim 10, wherein the further operational parameter is one of: - a correlation between a rotational speed of the turbocharger (24) and a pressure at the outlet at the compressor side of the turbocharger (24) (Danielsson, Fig. 2.  Using turbocharger rpm necessarily provide a correlation with pressure) , - an absolute value of a derivative of the rotational speed of the turbocharger (24), - a variation of an amplitude of the rotational speed of the turbocharger (24), - an absolute value of a derivative of the pressure at the outlet at the compressor side of the turbocharger 24, - a variation of an amplitude of the pressure at the outlet at the compressor side of the turbocharger (24), - an energy balance over a turbine (46) of the turbocharger (24).

Regarding Claim 23, Danielson in view of Murakami discloses computer program comprising instructions which, when the program is executed by a computer, cause the computer to carry out the steps of the method (100) according to any one of claims 1 - 13. (Danielsson Claim 16)

Regarding Claim 24, Danielson in view of Murakami discloses a computer-readable storage medium (90) comprising instructions which, when executed by a computer, cause the computer to carry out the steps of the method (100) according to any one of claims 1.(Danielsson Claim 17)

Apparatus claims 14-18, 21, 22 are “configured to” carry out the method of claims 1-6, 9-13 and are rejected on the same grounds.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Danielssion (US 20180050782 A1) in view of Murakami (US 20190301360 A1) and further in view of Okuyama (US 20040121666 A1)
	Regarding Claim 11, Danielson in view of Murakami discloses the method (100) according to claim 10, but does not explicitly disclose wherein the further operational parameter is one of: - a temperature of the cylinder arrangement (22), or - a pressure within the combustion chamber (26).
	Okyuma discloses a temperature of the cylinder arrangement is a result effective variable that accompanies charge air pressure in determining engine load [paragraph 46, 47].  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to select temperature of the cylinder arrangement as the further parameter.  The motivation to modify Danielson is to better detect engine load as taught by Okyuma.

Allowable Subject Matter
Claims 7, 8, 19, 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW POLAY whose telephone number is (408)918-9746. The examiner can normally be reached M-F 9-5 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Morano can be reached on 5712726684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW POLAY/Primary Examiner, Art Unit 3617                                                                                                                                                                                                        7 June 2022